department of the treasury internal_revenue_service washington d c s i n s n 419a s ln s i n date mar no third party contact xxxxxxxxxxxxxxxkxkxkxxxkxkxkxkkxxkxkk xxxxxxxxxxxxxxxxxkxxkxxxxkxx xxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxkxxkxxxkxxx xxxxxxxxxxxxxkxxxxxxxxk contact person xxxxxxxxxxxxxxxxx id number xxxxxxxxx telephone number xxxxxxxxxxxxxxx op e e09 t employer_identification_number xxxxxxxxxxxxxxxxx legend w xxxxxxxxxxxxxxxxxxxxxxxxxxxxkk x xxxxxxxxxxxxxxxxxxxxxxkxxxkxxxkkxkxkxxaxkaxkkxx kkk xxx xkkkkk p xxxxxxxxxxxxxxxxxxxxxxkxxxxxxxxxxxxxxakkxxkxxkrx kkk kkk p2 x y dear applicant by letter dated date as modified and revised by letter dated date x requested rulings under sec_111 sec_419a sec_501 sec_512 sec_4976 and sec_6041 of the internal_revenue_code concerning a proposed transaction specifically x requested the following rulings the partial dissolution of x and the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum contribution that each such retiree was required to pay to x will not adversely affect the exempt status of x under sec_501 and sec_501 of the code the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum contribution that each such retiree was required to pay to x will be a refund based on the experience of the entire fund within the meaning of sec_419a of the code and will not affect the status of x as an employee-pay-all plan under sec_419a the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum contribution that each such retiree was required to pay to x will not result in unrelated_business_taxable_income within the meaning of sec_512 of the code xxxxxxxxxxxxxkxxkxxxxxxxxkxxxxkxkxkxk w will not be subject_to the excise_tax under sec_4976 for provision of a disqualified_benefit as a result of the partial dissolution of x and the distributiomof x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses a retiree or his or her surviving_spouse who receives a distribution from x pursuant to its partial dissolution will be required to include the distribution in gross_income only to the extent that the retiree's federal_income_tax was reduced by deduction of the contributions to x distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses will not constitute fixed or determinable income subject_to reporting by x or w under a facts on date w announced that it was terminating company-paid health care for retirees effective date w established p retirees benefits under p were provided on a self-insurance basis through reimbursement of covered medical_expenses or through the payment of premiums for hmo coverage where such coverage was elected by the retirees p was funded by x a_trust x was formed to provide health care benefits to certain w nonunion retirees and their dependents x has been recognized as exempt under sec_501 of the code all contributions to x have been made by retirees w has made no contributions to x x states that approximately big_number retirees are participants in pl a new health care plan funded entirely by sec_3_8 of x's trust_indenture provides that all contributions to it and earnings thereon may not be used for any purpose other than providing health care benefits to the retirees and their dependents under p further sec_3_8 of x's trust_indenture provides that if the funds received by x exceed the amount actuarially necessary for satisfaction of all liabilities through additional life sick accident or other sec_501 benefits may by provided by p or any other employee plan to retirees and their dependents to be covered by p retirees had to pay a lump sum contribution to x of approximately dollar_figurex by date for four years' coverage to retirees who became eligible for p after date paid a pro-rata amount of the lump-sum contribution the amount_paid was reduced by for each month after date retirees were also required to pay monthly contributions to the plan equal to those contributions made by active w employees the lump sum and monthly contribution were actuarially determined to be sufficient for this 4-year period effective date w established p2 under p2 the retirees may elect coverage under an hmo a point-of service plan pos or an indemnity insurance plan where an hmo or pos pian is not available retirees are required to pay the full cost under p2 at the time w was developing p2 it was expected that after all claims for benefits during the period had been paid there would be a surplus in x of approximately dollar_figure 9y all claims for benefits during the period have now been paid and there is a surplus in x of xxxxxkxxxxxxxxxkxxxxxxkxxxkxxkxxxkxxxk approximately dollar_figure y as of date the retirees requested w to terminate the portion of x holding surplus funds attributed to the coverage péfiod under p and to direct the trustee to distribute these surpius funds to the retirees or to their surwiving spouses under sec_12 and of x's trust agreement w reserved the right to terminate or amend any portion of the trust agreement in the event of termination of the trust agreement or of retiree health care benefits under p w is empowered to direct the trustee to dispose_of all funds remaining after payment of al expenses w proposes to dissolve that portion of x holding surplus funds attributed to the coverage period under the plan and direct the trustee to distribute these funds to the retirees and their surviving spouses who were covered under the plan the amount of such surplus funds distributed to each retiree or surviving_spouse will be in proportion to the lump sum contribution made by each retiree a retiree who contributed over the full 4-year period will receive shares a retiree who contributed for months will receive shares a retiree who contributed for months will receive shares and so on shares credited to each retiree and surviving_spouse will be added together to determine the aggregate number of shares of retirees and surviving spouses shares will be credited only to retirees or surviving spouses who were alive as of a record_date established by w no shares will be credited to and no distribution will be made to any estate or heirs of any retiree or surviving_spouse who was not alive as of the record_date under this formula each retiree and surviving_spouse will receive a distribution of approximately dollar_figure 6x for shares this proposed method of distributing the surplus in exact proportion to the lump sum contributions is not precisely actuarially correct in that it ignores the extra interest that was earned on the lump sum contributions made earlier in or at the start of the month period of coverage thus if the surplus were to be divided taking into account the extra interest earned on earlier lump sum contributions those retired at the start of the month period would receive a slightly higher amount and those who retired at the end of the month period would receive a slightly lower amount in this situation we believe these differences are not material law sec_501 of the code provides for the exemption of voluntary employees’ beneficiary associations that provide for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -4 a of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1 c -4 c of the regulations provides that tihe rebate of excess insurance premiums to the person whose contributions were applied to such premiums does not constitute prohibited inurement vo xxxxxxxxxxxkxxxxxxkxxxxxxxxxxkxxkx sec_1 c -4 d of the regulations provides in part that on tétmination of a plan any assets remaining in the veba may be applied to provide either directly omthrough the purchase of insurance benefits within the meaning of sec_1_501_c_9_-3 of the regulations pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon dissolution will not constitute prohibited inurement if the amounts distributed are determined on the basis of objective and reasonable standards which do not result in unequal payments to similarly situated members sec_512 of the code provides that in the case of an organization described in paragraph or of sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directiy connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b sec_512 of the code defines in pertinent part the term exempt_function_income to mean the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration f during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than such payments such amount shall be included in unrelated_business_taxable_income for the taxable_year sec_512 e i of the code provides in pertinent part that in the case of an organization described in sec_501 a set-aside for any purpose specified in clause ii of subparagraph b may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits sec_1_512_a_-5t q a-3 b of the regulations provides in part that the unrelated_business_taxable_income of a veba for a taxable_year of such organization generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions and excluding certain assets with a useful_life extending beyond the end of the taxable_year to the extent they are used in the provision of welfare benefits over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year xxxxxxxxxkxxxxxxxxxxxxxkxxxkkxkxxkx sec_419 of the code defines the term welfare_benefit_fund tovinclude any organization described in section c which is part of a plan of an employer and-through which the plan provides any benefit other than a benefit with respect to which sec_83 sec_404 or sec_404a applies sec_419a of the code defines the term qualified_asset_account to mean any account consisting of assets set_aside to provide for the payment of medical benefits among others sec_419a of the code provides in pertinent part that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under b an employee pay-all plan under sec_501 c if- i such plan has at least employees and ii no employee is entitled to a refund with respect to amounts in the fund other than a refund based on the experience of the entire fund sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived sec_1_61-1 of the regulations provides that gross_income includes income realized in any form the tax_benefit_rule which is of judicial origin and partially codified in sec_111 of the code generally requires the recognition of gross_income when a taxpayer properly claims a federal_income_tax deduction for an expense derives a tax_benefit from the deduction and then receives a recovery_of that expense in a subsequent year 460_us_370 1983_1_cb_50 the recovery is includible in gross_income to the extent of the tax_benefit derived from the deduction in the prior year see revrul_93_75 1993_2_cb_63 sec_6041 a of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury under such regulations and in such form and manner and to such extent as may be prescribed setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1 b of the regulations provides that the term all persons engaged in a trade_or_business includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of profit including an organization referred to in sec_501 of the code sec_1_6041-1 of the regulations provides that income is fixed when it is to be paid in amounts definitely predetermined and is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained ‘ as used in sec_1 of the regulations the term gains profits and income means gross_income and not the gross amount_paid a payor is not required to make a return under section xxxxxxxxxxxxxxxxkxxaxkxxkkxxkxkkaxxxk of the code for payments that are not includible in the recipient's income nor is required to make a return if the payor does not have a basis to determine-the amount of the payment that is required to be included in the recipient's gross_income see revrul_80_22 1980_1_cb_286 amplified by revrul_82_93 1982_1_cb_196 a payor sec_4976 of the code imposes an excise_tax in the amount of percent of any disqualified_benefit paid_by a welfare_benefit_plan during any taxable_year the tax is imposed on the employer maintaining the welfare_benefit_plan sec_4976 of the code defines the term disqualified_benefit to mean a any post retirement medical_benefit provided to a key_employee that was not provided out of a separate_account b any post retirement medical_benefit provided to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 of the code and c any portion of a welfare_benefit_fund reverting to the benefit of an employer the committee reports on the deficit_reduction_act_of_1984 provide that a portion of a welfare_benefit_fund is not considered to revert to the benefit of an employer merely because it is applied in accordance with the plan to provide welfare benefits to employees or their beneficiaries see h_r rep no 99th cong ist sess c b vol pincite the senate report on the changes includes a similar statement s rep no 99th cong 2d sess c b vol pincite rationale all p liabilities have been satisfied and a substantial surplus remains in p the accumulation of these funds was due primarily to favorable investment experience and lower health care inflation than was projected the excess funds remaining in p are the result of favorabie investment experience and lower health care cost inflation than was projected the amount to be distributed to members has been determined on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees the amount to be distributed is substantially less than the amount originally paid_by each retiree-participant and constitutes a partial return of premiums_paid therefore pursuant to sec_1_501_c_9_-4 and d of the regulations the proposed distribution will not adversely affect the status of x as an organization described in sec_501 and sec_501 of the code because p was funded entirely by employee contributions and because w made no contributions to x on behalf of p x is exclusively employee_funded furthermore because the amount of the surplus resulted from favorable investment experience and low health care inflation the amount of the refund will constitute a refund based on the experience of the entire fund within the meaning of sec_419a ii of the code accordingly x is an employee pay-all plan within the meaning of sec_419a b of the code xxxxxxxxxxxxxxxxxkxkxxxkxxxxkxkxxkxxx because all contributions to x including the net_income earned thereon have been used or set_aside for the purpose of providing medical benefits to the participant-retirees and their dependents as well as defraying reasonable_administrative_costs such income is exempt_function_income within the meaning of sec_512 a b of the code since x is an employee pay-all plan within the meaning of sec_419a of the code no account limits apply under sec_419a c thus all of the contributions by retirees and earnings thereon constitute exempt_function_income under sec_512 and e of the code and sec_1_512_a_-5t q a-3 b of the regulations the distributions to retirees or their surviving spouses upon partial dissolution of x will not constitute inurement to the benefit of any private_shareholder_or_individual prohibited by sec_1_501_c_9_-4 of the regulations such distributions will not result in any amounts set_aside in x being used for any purpose other than the payment of permissible benefits and will therefore not constitute unrelated_business_taxable_income under sec_512 a a and b of the code since w has made no contributions to x and since w will receive none of x's surplus funds the distribution of the surplus fund to the retiree participants will not be a disqualified_benefit within the meaning of sec_4976 of the code sec_213 of the code allows an itemized_deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medica care of the taxpayer his spouse or a dependent as defined in sec_152 to the extent such expenses exceed percent of adjusted_gross_income the service has previously ruled in general that a retiree who elected to participate in the plan and made a lump-sum payment to the trust was entitled to deduct the payment under sec_213 if a retiree deducted his or her payment to the trust and the deduction reduced the amount of the retiree's federal_income_tax the deduction would have resulted in a tax_benefit to the retiree the subsequent distribution from the trust to the retiree or a surviving_spouse would be a recovery_of the payment to the trust and would be included in gross_income to the extent the deduction resulted in a prior tax_benefit however the trust cannot determine whether any retiree claimed an itemized_deduction for the payment to the trust or received a tax_benefit from the deduction thus the trust cannot determine whether distributions will constitute gross_income to retirees under the tax_benefit_rule therefore distributions received by retirees or surviving spouses as a resuit of the partial dissolution of the plan will not constitute fixed or determinable income for the purpose of information reporting and are not subject_to information reporting by the trust under sec_6041 of the code accordingly based upon the information submitted and assuming that you will operate in the manner represented we rule that the partial dissolution of x and the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum contribution that each such retiree was required to pay to x will not adversely affect the exempt status of x under sec_501 and sec_501 of the code xxxxxxxxxxxxxxxkxxxkxkxxxxxxkxkxxxxk -s- the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum’ ontribution that each such retiree was required to pay to x will be a refund based on the-experience of the entire fund within the meaning of sec_419a ii of the code and will not affect the status of the x as an employee-pay-all plan under sec_419a the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses in proportion to the lump sum contribution that each such retiree was required to pay to x will not result in unrelated_business_taxable_income within the meaning of sec_512 of the code w will not be subject_to the excise_tax under sec_4976 for provision of a disqualified_benefit as a result of the partial dissolution of x and the distribution of x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses a retiree or his or her surviving_spouse who receives a distribution from the x pursuant to its partial dissolution will be required to include the distribution in gross_income only to the extent that the retiree’s federal_income_tax was reduced by deduction of the contributions to x distribution of the x's surplus funds attributable to the coverage period under p to retirees or their surviving spouses will not constitute fixed or determinable income subject_to reporting by x or w under a this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours robert c harper jr manager exempt_organizations technical group
